Citation Nr: 0333916	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  98-19 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to an increased initial rating for 
chondromalacia of
the right knee from January 5, 1998 to March 15, 2000, 
including restoration of a compensable percent rating 
beginning on March 15, 2000.

2.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling, effective March 15, 2000.

3.	Entitlement to an increased rating for cervical 
myofascial syndrome, currently evaluated as 10 percent 
disabling, effective January 5, 1998.

4.	Entitlement to an increased rating for deQuervain's 
tendonitis of the right wrist, currently evaluated as 10 
percent disabling, effective January 5, 1998.

	
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
January 1998.

These matters were previously before the Board of Veterans' 
Appeals (the Board) on appeal from a January 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (Kentucky RO).  In that rating 
decision, the Kentucky RO granted entitlement to service 
connection for chondromalacia of the right knee and assigned 
a 10 percent disability rating, effective January 5, 1998.  
In addition, it assigned a 10 percent disability rating for 
the veteran's service-connected PTSD, effective January 5, 
1998; a 10 percent disability rating for cervical myofascial 
syndrome, effective January 5, 1998; and a 10 percent 
disability rating for deQuervain's tendonitis of the right 
wrist, effective January 5, 1998.  However, the decision 
denied service connection for a bilateral foot condition and 
scoliosis.  The veteran filed a notice of disagreement (NOD) 
regarding her disability ratings for: (1) deQuervain's 
tendonitis of the right wrist; (2) chondromalacia patella of 
the right knee; (3) PTSD; and (4) myofascial cervical 
syndrome.  Her NOD also addressed the Kentucky RO's denial of 
service connection for her bilateral foot condition and 
scoliosis.  

In October 1998, the RO in Lincoln, Nebraska (Nebraska RO) 
issued a statement of the case (SOC) confirming the Kentucky 
RO's rating decision of January 1998.  In addition, in 
October 1998, the veteran testified before the Nebraska RO.  
Although all of the issues addressed in the January 1998 
rating decision were on appeal, the veteran's testimony was 
limited to her claims of entitlement to increased initial 
disability ratings for chondromalacia of the right knee, 
PTSD, cervical myofascial syndrome and deQuervain's 
tendonitis.  Subsequent to the hearing, the Nebraska RO 
issued a supplemental statement of the case (SSOC) in which 
it continued the 10 percent disability ratings assigned to 
the veteran's service-connected chondromalacia of the right 
knee, PTSD, cervical myofascial syndrome and deQuervain's 
tendonitis of the right wrist.

In December 1999, the Board issued a decision in which it 
denied the veteran's claims for entitlement to increased 
disability ratings for deQuervain's tendonitis of the right 
wrist, PTSD and myofascial cervical syndrome.  However, it 
remanded her claim for entitlement to an increased disability 
rating for chondromalacia of the right knee, for the RO's 
consideration of existing evidence in the claims file.  
Subsequent to the Board's decision, the Nebraska RO issued 
another SSOC dated in February 2000, in which it continued 
the 10 percent disability rating assigned to the veteran's 
right knee condition.  

In March 2000, the RO in Denver, Colorado (Denver RO) 
requested updated VA examinations of the veteran.  Based upon 
its review of the examinations, it issued a rating decision, 
dated in August 2000, in which it decreased the 10 percent 
disability rating assigned to the veteran's chondromalacia of 
the right knee to 0 percent, effective March 15, 2000.  In 
addition, the RO increased the disability rating assigned to 
the veteran's service-connected PTSD from 10 percent to 50 
percent, effective March 15, 2000.  It also continued the 10 
percent disability ratings assigned to the veteran's service-
connected cervical myofascial syndrome and deQuervain's 
tendonitis of the right wrist.  The Form 646 "Statement of 
Accredited Representative" dated in January 25, 2001, 
evidenced clear intent to appeal the disability ratings 
assigned in this rating decision.

The U.S. Court of Appeals for Veterans Claims held in 
Manlincon v. West, 12 Vet. App. 238 (1999), that when a 
notice of disagreement is filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
statement of the case.  Id.  The Board interprets the 
disagreement set forth in the Statement of Accredited 
Representative as the veteran's NOD.  Accordingly, the issues 
of entitlement to an increased rating for the veteran's 
service connected PTSD, deQuervain's tendonitis of the right 
wrist and cervical myofascial syndrome will be addressed in 
the remand that follows this decision.

Finally, in a letter dated in October 2001, the RO notified 
the veteran that in light of the provisions of the VCAA, it 
was going to reconsider the veteran's claim for entitlement 
to service connection for scoliosis/mechanical low back pain 
and pes planus, left foot corns, plantar warts and a right 
heel cyst.  The Board notes, therefore, that these claims are 
currently pending before the RO.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Prior to March 15, 2000, the veteran's service-connected 
chondromalacia of the right knee was manifested by subjective 
complaints of pain with prolonged sitting, standing, and 
ascending descending stairs, occasional popping and locking, 
when squatting; clinical findings prior to March 15, 2000 
reflected full, active range of motion; mild crepitus to the 
retropatellar with mild medial click; decreased arches; 
increased pronation of the right foot; and mild to moderate 
lateral, inferior tilt without pain on palpation, redness or 
swelling, and normal patellar alignment noted on X-ray.

3.  Beginning on March 15, 2000, the veteran's service-
connected chondromalacia of the right knee has been 
manifested by subjective complaints of pain following 
prolonged standing or sitting; clinical findings on and 
subsequent to March 2000 reflect full range of motion, 
squatting and weightbearing, with an absence of pain on 
patellar grinding, subpatellar crepitus and joint line 
tenderness, and normal X-ray impressions shown in March 2000.

4.  There are no extraordinary factors associated with the 
veteran's service-connected chondromalacia of the right knee 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent, 
prior to March 15, 2000 and the restoration of a compensable 
disability rating, beginning on March 15, 2000 for 
chondromalacia of the right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5014, 5257, 5258, 5259, 5260, 5261, 
5262, 5263 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA); see also Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See VCAA, § 7(a), 114 Stat. at 2099-2100; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  The VCAA also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that the VA's duties, as set out in the 
VCAA, have been fulfilled.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§5102 and 5103 (West 2002).  In the 
present case, the veteran was notified of the evidence 
required for a grant of her claim by a letter dated in 
October 2001.  The Board concludes that the discussion 
therein adequately informed the veteran of the information 
and evidence needed to substantiate her claim, thereby 
meeting the notification requirements of the VCAA.  

In addition, in Paralyzed Veterans of America, supra, the 
Circuit Court held that VA cannot deny a claim without giving 
the claimant one year to submit the requested evidence or 
information.  Although the VCAA letter sent to the veteran 
stated that she had 60 days in which to identify any 
pertinent evidence, the Board notes that nearly two years 
transpired between the transmittal of the VCAA letter to the 
veteran and the most recent SSOC issued in connection with 
the veteran's claim for entitlement to an increased rating in 
connection with her service-connected chondromalacia of the 
right knee.  The veteran also underwent an updated VA 
examination during this time period.  The Board, therefore, 
finds that the RO complied with the one-year requirements 
imposed by Paralyzed Veterans of America, supra.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (2002).  The Board finds that the October 2001 letter 
informed the veteran of the evidence necessary to 
substantiate her claim.  The VCAA also requires VA to provide 
a medical examination when such an examination is necessary 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R § 3.102 (2003).  This obligation was satisfied by the 
VA examination reports of record, which are dated in March 
2000 and July 2002.  

The Board concludes that all relevant facts have been 
properly and sufficiently developed and that VA has satisfied 
its duties, as set out in the VCAA, to notify and to assist 
the veteran with respect to the issue adjudicated in this 
decision.  As a result, no further development is warranted 
and the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on a veteran's average 
impairment of earning capacity.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When, after careful 
consideration of all the available evidence, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2003).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, a separate rating can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).

Chondromalacia is a "softening of the articular cartilage, 
most frequently in the patella."  Dorland's Illustrated 
Medical Dictionary 321 (28th ed. 1994).  Chondromalacia 
patellae is "pain and crepitus over the anterior aspect of 
the knee, particularly in flexion, with softening of the 
cartilage on the articular surface of the patella and, in 
later stages, effusion."  Id.

Chondromalacia is not listed in the disability ratings 
schedule.  In cases that involve an unlisted condition, it is 
permissible to rate under the Diagnostic Code for a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  The evaluation of the same "disability" or the 
same "manifestations" under various diagnoses, however, is 
prohibited.  See 38 C.F.R. § 4.14 (2003); see also, Brady v. 
Brown, 4 Vet. App. 203, 206 (1993) (a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity.") 

Furthermore, 38 C.F.R. § 4.27 (2003) provides that unlisted 
disabilities that require rating by analogy will be coded 
with the first two numbers of the schedule provisions for the 
most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  

The veteran is currently rated under Diagnostic Code 5299-
5262, which warrants a 10 percent rating for tibia and fibula 
impairment with slight, marked knee or ankle disability.  The 
rating is increased to 20 percent when moderate and 30 
percent when severe.  If it involves nonunion, it is rated at 
40 percent.  38 C.F.R. § 4.71a, Code 5262 (2003).  

Diagnostic Code 5299-5257 for "other impairment of the 
knee" is also relevant to the adjudication of the veteran's 
claim for entitlement to an increased disability rating for 
chondromalacia of the right knee, although this Diagnostic 
Code was not used in any of the ratings decisions issued in 
connection with the claim.  38 C.F.R. §§ 4.27, 4.71a, 
Diagnostic Code 5257 (2003).  Under Diagnostic Code 5257, a 
knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, Code 
5257 (2003).  

In addition, Diagnostic Code 5299-5260 addresses limitations 
of leg flexion.  Specifically, flexion limited to 15 degrees 
warrants a 30 percent disability rating; a limitation to 30 
degrees warrants a 20 percent disability rating; a limitation 
to 45 degrees warrants a 10 percent disability rating; and, a 
limitation to 60 degree, warrants a 0 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).

Similarly, Diagnostic Code 5299-5261 addresses limitations of 
leg extension.  A disability rating of 50 percent is 
warranted for extension limited to 45 degrees; 40 percent for 
limitation to 30 degrees; 30 percent for limitation to 20 
degrees; 20 percent for limitation to 15 degrees; 10 percent 
for limitation to 10 degrees; and, a 0 percent disability 
rating for leg extension limited to 5 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2003).

Diagnostic Code 5299-5263, which assigns a 10 percent 
disability rating for genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated), is also relevant to this adjudication.  38 
C.F.R. § 4.71a, Diagnostic Code 5263 (2003).

With the above criteria in mind, the relevant evidence will 
be summarized.  The veteran filed a claim for entitlement to 
service connection for chondromalacia of the right knee in 
September 1997.  In January 1998, the veteran was granted 
service-connection for chondromalacia of the right knee, 
which was assigned a 10 percent rating, effective January 5, 
1998, analogously under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5262 (2003).  The veteran filed an NOD with that 
decision, and in August 2000, during the pendency of her 
appeal, the disability rating for her service-connected 
chondromalacia was decreased to 0 percent, effective March 
15, 2000.  She filed an NOD with the RO's decision to 
decrease her disability rating to 0 percent.

In October 1997, the veteran underwent a VA examination in 
connection with her claim for entitlement to service-
connection for chondromalacia of the right knee.  According 
to the examination report, she reported pain on a daily 
basis, which resulted from her performance of routine 
activities.  Upon physical examination, the examiner 
indicated that the veteran had a "full, active range of 
motion of bilateral knees and ankles.  Right knee showed 
moderate crepitus to the retropatellar with mild medial 
click, otherwise musculoskeletal examination was normal."  
The examiner diagnosed the veteran with "retropatellar pain 
syndrome suggestive of chondromalacia patella."  

The veteran received outpatient treatment for complaints of 
knee pain in July 1998.  The examination report indicated 
that there was no knee tenderness and that the veteran's 
knees showed "adequate strength."  The examiner also noted 
that the veteran's knee exhibited no laxity.  In addition, X-
rays of the veteran's right knee, obtained in July 1998, 
indicated that it was "normal with no evidence of bony or 
soft tissue abnormality and no fracture."  

The veteran was referred to a physical therapist in September 
1998, who examined the veteran and prepared a corresponding 
examination report.  The report indicates that the veteran 
complained of "a dull ache" located on the lateral side of 
her patella that occasionally indicated the superior and 
inferior patella.  She rated her average knee pain as 8 out 
of 10, and stated that it increased with prolonged sitting or 
standing.  Furthermore, she reported that neither medication, 
nor rest, nor ice relieved her knee pain.  She described the 
pain as occasionally "sharp" and explained that her knee 
would sometimes "pop" and then "give out."  

On observation, the physical therapist noted increased 
pronation of the veteran's feet with the right greater than 
the left.  She further noted decreased arches, with the right 
greater than the left and increased weightbearing on the 
veteran's toes.  She also indicated a "patellofemoral moment 
at [the veteran's] ankle," mild genu recurvation and mild 
genu varum.  The report also indicated that the veteran's 
range of motion of her lower extremities was within normal 
limitations.  Her strength was 4+ to 5 out of 8 throughout 
her bilateral lower extremities.  And, there was no 
significant tenderness to palpation.  In addition, the 
physical therapist indicated that the veteran's right 
patellar alignment included a lateral inferior tilt.  She 
noted that the patellar scrunch test was positive for pain on 
the right and palpable crepitus.  She also noted that the 
flexibility test revealed terminal knee extension with 
bilateral normal limitations.  Also, the veteran's vastus 
medalis oblique had no visible atrophy and the muscle was 
well defined bilaterally, with insertion below superior pole 
of patella.  With respect to patellar tracking, there were no 
significant deviations with knee flexibility test.  

In her assessment, the examiner also noted that the veteran 
reported that her X-rays showed cartilage degeneration.  
Significantly, the physical therapist did not review the 
veteran's X-rays.  The physical therapist concluded that the 
veteran's knee pain was "most likely due to boney structure/ 
alignment resulting in chondromalacia."  As a result of the 
examination the physical therapist ordered McConnell taping 
for lateral inferior tilt of the veteran's right patella.  
She also advised the veteran to purchase over the counter 
arch supports for her right foot.  She further recommended 
that the veteran undergo physical therapy 2-3 times a week 
for two weeks for the McConnell taping, evaluation of lower 
extremity strength and of right arch for custom made 
orthotics if necessary.  

Updated X-rays of the veteran's knee were obtained in 
September 1998, which depicted three views of the right knee 
and two views of the left knee.  Significantly, the X-rays 
showed "no evidence of a bony or soft tissue abnormality" 
and "no evidence of fracture."  The impression was "a 
normal right knee."  The claims file does, however, contain 
an examination report, dated one day prior to the date when 
the X-rays were obtained, which discusses an X-ray impression 
showing "mild arthropathy of lateral patellofemoral joint on 
right knee."  

The veteran's knee was examined again in October 1998.  At 
that time, the veteran reported that that pain "was 
progressively worsening" and that it was worse when she 
walked, sat for prolonged periods of time and ascended or 
descended stairs.  She also reported that physical therapy 
had not helped at all and that she noticed knee swelling.  
The examiner indicated that there was no pain on palpation of 
the veteran's knee nor was there any redness or swelling.  
The examiner also indicated "active extension 0 degrees to 
110 degrees."  The examiner further noted some "clicking" 
with movement under knee, normal strength and possibly that 
the patella was tracking slightly laterally."  The 
examiner's notes also indicated that X-rays showed normal 
patellar alignment.  As a result, the examiner diagnosed the 
veteran with patellar femoral syndrome of the right knee.  
The examiner added brace treatment and further noted that 
surgery was not a good option for her.  Finally, the examiner 
indicated that the veteran's condition could be chronic.  

The veteran also testified at the hearing before the Nebraska 
RO in October 1998.  Specifically, she testified: "I can't 
stand or walk for periods of time.  It, my knee will give 
out.  It doesn't lock, but will give out."  She reported 
that she occasionally had problems while squatting, for 
example on occasion, when she has squatted down to get 
something from the cupboard, "if [her] knee is not just how 
it's supposed to be, it will give out...so hard that it will 
throw [her] the rest of the way to the floor."  She also 
reported that she taped her knee, which alleviated the pain, 
and when she removed the tape her knee hurt.  She further 
testified about an X-ray that she brought to the hearing with 
her, which she stated showed a space between her right 
kneecap and the cartilage for the right knee.  Similarly, the 
hearing officer reported that the veteran showed him "an X-
ray of her knees that she has to return so it can't be made 
part of the actual record, and I observed the X-ray and it 
looked substantially like she had earlier described in the 
hearing [sic] where it appeared that the cartilage on one 
knee was a lot less than the cartilage on the other knee."  
The veteran reported that she received physical therapy 
within 6 weeks of the hearing.  She further stated that prior 
to the hearing, in 1997, she received ultrasound heat 
treatment for her right knee.  Finally, she stated that she 
took "painkillers that did not have much of an affect."

Following her testimony, the Nebraska RO issued an SSOC, 
dated in October 1998, in which it continued her disability 
rating at 10 percent for chondromalacia.  In December 1999, 
the Board remanded the veteran's claim for an increased 
rating for chondromalacia of the right knee for further 
adjudication.  Following the Board's remand, in March 2000, 
at the direction of the Denver RO, the veteran underwent an 
updated VA examination of her knee, which indicated: "No 
swelling or tenderness.  Positive patellar inhibition 
testing.  Negative McMurray's sign.  Normal anterior and 
posterior cruciate ligaments.  Knee flexion normal from 0-140 
degrees.  Repeat examination after exercises was unchanged, 
with no fatigability or incoordination."  She was diagnosed 
with "[r]ight knee with patellofemoral syndrome."  
Furthermore, the X-rays taken in March 2000 also indicated 
that her knee was "normal."

The veteran received another VA examination of her knee in 
July 2002.  The examiner noted: "There is 155 degrees of 
flexion and 0 degrees of extension.  There is full squatting.  
There is no fluid in the joints nor is there any instability.  
She has good heel toe raising.  There is no pain on patellar 
grinding.  There is no subpatellar crepitus.  There is no 
joint line tenderness.  The examination is within normal 
limits."  The examiner considered DeLuca provisions and 
concluded that they "were all negative" and therefore "not 
applicable."  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, based upon his examination of the veteran's 
knee, the examiner did not order X-rays because they "would 
not be indicative."  The veteran also reported to the 
examiner that "she was all right if she did not stand or sit 
for long periods of time and had no problem carrying out her 
daily living or professional activities."  Following this 
examination, the Denver decreased the disability rating of 
the veteran's service-connected chondromalacia of the right 
knee from 10 percent to 0 percent, effective March 15, 2000. 

Applying the pertinent legal criteria to the facts summarized 
above, the evidence in the present case does not support a 
disability rating in excess of 10 percent from January 15, 
1998 through March 15, 2000, nor does it support a rating in 
excess of 0 percent from March 15, 2000.  38 C.F.R. § 4.71a 
Diagnostic Codes 5299-(5257-5263) (2003).  Specifically, the 
evidence of record demonstrates a slight impairment of her 
right knee prior to March 15, 2000, and no impairment of her 
right knee beginning on March 15, 2000.  The examination 
reports relating to the veteran's right knee dated in October 
1997, September 1998 and October 1998, each indicate 
limitations of knee motion within the normal range.  In 
addition, X-rays from July 1998 and September 1998 were 
normal.  

The medical evidence of record reflects findings that are 
insufficient to meet the requirements for an increased 
initial disability rating from January 5, 1998 and a 
compensable rating from March 15, 2000, under the rating 
criteria for limitation of motion.  Standard range of motion 
of a knee is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, PLATE II (2003).  A 0 percent rating is 
warranted for limitation of leg flexion when it is limited to 
60 degrees, a 10 percent rating is warranted when it is 
limited to 45 degrees, and a 20 percent rating is warranted 
when it is limited to 30 degrees. 38 C.F.R. § 4.71a, Code 
5260 (2003).  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Code 5261 (2003).  In this case, the medical 
evidence of record reflects full or normal extension of the 
knee on all examination reports over the years, and flexion 
of the knees has ranged from [110 to 155], a degree of pain-
free movement well beyond the limitation to 45 degrees 
required for a compensable rating.

The medical evidence of record reflects that there is no 
ankylosis of the knees, and so a rating under Diagnostic Code 
5256 for ankylosis of the knee cannot be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2003). (Ankylosis is 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  Stedman's Medical Dictionary 93 (26th ed. 1995)). 
Similarly, the veteran does not have an impairment of the 
tibia and fibula and so the rating criteria under Diagnostic 
Code 5262 are not for application.

Moreover, although chondromalacia is "softening" of 
cartilage, the semilunar cartilage of the knee has not been 
dislocated or removed, and therefore a rating under 
Diagnostic Codes 5258 and 5259 cannot be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259.  In addition, although 
chondromalacia involves softening of the articular cartilage 
and degenerative arthritis or osteoarthritis involves 
degeneration of the articular cartilage, a rating cannot be 
assigned under the rating criteria for evaluating 
degenerative arthritis because those criteria require that 
arthritis be established by X-ray findings and all X-rays of 
the knees in this case have been normal.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  

In light of this evidence, the Board concludes that the 
disability of the veteran's knees more nearly approximates a 
slight degree of disability. 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5299-5257 (2003).  The next higher or 20 
percent rating is not warranted without objective evidence of 
painful motion, such as difficulty walking, instability, 
weakness or abnormal movement.  Similarly, the 30 percent 
rating for a severe degree of disability is not warranted 
without objective evidence of the effects of the veteran's 
chronic pain and functional loss or disuse of the knees, such 
as greater limitation of motion, atrophy, the condition of 
the skin, absence of normal callosity or the like. 38 C.F.R. 
§ 4.40 (2003).  Accordingly, the Board concludes that an 
increased rating of 10 percent, but not higher, for a slight 
degree of disability is warranted for the right knee. 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5257 (2003).

The Board notes that the claims file contains one examination 
report, dated in September 1998, that discusses X-ray 
results, which demonstrates "mild arthropathy."  In 
addition, according to the notes of testimony, the veteran 
produced an X-ray report which both she and the hearing 
officer interpreted as showing the cartilage of her right 
knee as less than her left."  Notwithstanding this 
information, the Board notes that every X-ray report 
contained in the file dated from 1998 through 2000 shows a 
normal impression of the veteran's knee.  

The Board further notes that the September 1998 examination 
report, prepared by the veteran's physical therapist, 
includes a diagnosis of genu recurvatum as well as the 
opinion that the veteran's knee pain was "most likely due to 
boney structure/alignment resulting in chondromalacia."

In adjudicating a claim, laypersons are not competent or 
qualified to render medical opinions regarding matters, such 
as diagnoses and interpretations of X-rays reports, which 
require specialized medical knowledge.  See Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Furthermore, the Board is also 
responsible for determining the weight to be given to the 
evidence of record, including the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Significantly, the Federal Circuit has recognized 
the Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  As a result, the Board 
has the authority to favor one medical opinion over another.  
See Cathell, 8 Vet. App. at 543; Owens, 7 Vet. App. at 433.  
Finally, medical opinions expressed in term of "may or may 
not" are too speculative in nature to be of significant 
probative value.  See Sacks v. West, 11 Vet. App. 314 (1998); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992). 

The Board notes that the September 1998 examination report 
regarding the veteran's knee was prepared by a physical 
therapist and not a physician.  As a result, her conclusion 
carries less weight than the conclusions reached by the 
veteran's examining physicians.  Similarly, the Board notes 
that as lay persons, both the Nebraska RO's and the veteran's 
discussions of the results of X-rays which they interpreted 
as showing a reduction in the cartilage of the veteran's 
right knee are not reliable.  By comparison, the Board notes 
that the X-ray results of record from 1998-2000, which show 
the veteran's knee to be normal, raise considerable questions 
about the credibility of the X-ray reports discussed in the 
September 1998 examination report and the October 1998 
hearing.  Nevertheless, even if accepted, neither the 
observations of the therapist, the Nebraska RO, nor of the 
veteran support a disability rating in excess of 10 percent 
prior to March 15, 2000 or in excess of 0 percent beginning 
on March 15, 2000.

In addition, with respect to the "restoration" issue, the 
Board notes that while the principle of maintaining 
"stable" disability ratings, as codified at 38 C.F.R. § 
3.344 (2003), has been considered, this principle is 
specifically applicable to "ratings" which have continued 
for long periods at the same level (5 years or more)."  38 
C.F.R. § 3.344(c) (2003).  As the 0 percent rating in the 
instant case was in effect for approximately three and one 
half years, and the evidence otherwise demonstrates that the 
veteran's left knee disability has improved since service, 
the Board finds that entitlement to restoration of a 0 
percent rating is not warranted.  See 38 C.F.R. § 3.344 
(2003).  The examinations used in support of the reduction 
are full and complete, and support the assignment of a 0 
percent rating but no more.

The Board also considered the provisions of 38 C.F.R. § 
3.321(b)(1) (2003), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.   
The Board notes that neither frequent hospitalization nor 
marked interference with employment due to the veteran's 
service-connected chondromalacia of the right knee is 
demonstrated.  The Board further notes that there is no other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2003).

The Board has noted the written comments by the accredited 
representative in his "Appellant's Brief" dated in November 
2003, with respect to a desire for another VA examination and 
additional X-ray studies.  However, in response to this 
contention, the previous discussion of the medical evidence 
available from several VA examinations and the above analysis 
of the X-ray evidence of record show that the medical 
evidence of record is sufficient for proper evaluation of the 
disability.

Therefore, applying the pertinent law to the facts of this 
case, the Board concludes that a 10 percent disability rating 
is consistent with the observations and diagnoses of the 
veteran from the period January 5, 1998 to March 15, 2000 and 
a 0 percent disability rating is consistent with observations 
and diagnoses for the veteran for the period beginning on 
March 15, 2000. 

ORDER

An increased initial rating from January 5, 1998 to March 15, 
2000 and a compensable rating beginning on March 15, 2000, 
for chondromalacia of the right knee is denied.




							(CONTINUE ON NEXT PAGE)

REMAND

By rating decision dated in January 1998, the issues of 
entitlement to service connection for PTSD, cervical 
myofascial syndrome and deQuervain's tendonitis of the right 
wrist were granted and a 10 percent disability rating was 
assigned.  In August 2000, the disability rating for the 
veteran's service-connected PTSD was increased to 50 percent, 
effective March 15, 2000.  The 10 percent disability ratings 
of the veteran's service-connected cervical myofascial 
synbdrome and deQuervain's tendonitis of the right wrist was 
continued.  Argument with respect to issues adjudicated in 
this decision presented in the Form 646 "Statement of the 
Accredited Representative" dated in January 2001 is 
interpreted by the Board to be a notice of disagreement with 
this decision.  Thus, as a statement of the case (SOC) 
addressing the issues adjudicated in the August 2000 rating 
decision has not been accomplished, pursuant to Manlincon, 12 
Vet. App. at 238, this case must be REMANDED for the 
following:

1.	The regional office should, to the 
extent the claims are not granted, issue 
an SOC with respect to the issues of 
whether the veteran is entitled to a 
disability rating in excess of 50 percent 
for her service-connected PTSD and in 
excess of 10 percent for her service-
connected cervical myofascial syndrome and 
deQuervain's tendonitis of the right 
wrist.  

2.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003), as well as 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.  
This includes informing the veteran of the 
time he has in which to submit additional 
evidence.  The veteran and her 
representative are hereby notified that 
following the issuance of the SOC 
concerning these issues, the veteran must 
perfect a timely substantive appeal if he 
desires appellate review of either of 
these issues by the Board.  See 
38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2003). 

3.		If and only if a timely appeal of 
the issue of entitlement to an increased 
disability rating for her service 
connected PTSD, cervical myofascial 
syndrome and deQuervain's tendonitis of 
the right wrist is presented, the case 
should be returned to the Board for 
adjudication of any such issue.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
veteran need take no action unless 
otherwise notified.  

4.		To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the VCAA.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



